      Case 2:14-cr-00317-MCE-AC Document 74 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:14-cr-0317 MCE AC
12                       Respondent,
13            v.                                         ORDER
14    MICHAEL ANTHONY HOLMES,
15                       Movant.
16

17          Movant is a federal prisoner proceeding pro se on a motion to vacate, set aside, or correct

18   his sentence pursuant to 28 U.S.C. § 2255. ECF No. 71. In the motion, movant asserts that he is

19   entitled to relief on four grounds. Id. Since movant may be entitled to the requested relief if he

20   can establish a violation of his constitutional rights, respondent is directed to file an answer

21   within thirty days of the effective date of this order. See Rule 4, Rules Governing Section 2255

22   Proceedings.

23          Respondent shall include with the answer any and all transcripts or other documents

24   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

25   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty days from the date

26   respondent’s answer is filed.

27   ////

28   ////
                                                         1
     Case 2:14-cr-00317-MCE-AC Document 74 Filed 05/11/20 Page 2 of 2

 1          The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s
 2   motion, on the United States Attorney or his authorized representative.
 3          IT IS SO ORDERED.
 4   DATED: May 8, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
